Citation Nr: 1527552	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1969 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for a low back condition.  Jurisdiction over this claim now lies with the RO in St. Petersburg, Florida.    

In January 2015, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as the decision below grants service connection for a low back disability, the Board finds this error to be harmless and there is no prejudice in proceeding with the issuance of a decision with respect to this issue at this time.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran has a current low back disability manifested by degenerative joint disease and degenerative disc disease of the lumbar spine.  

2.  The Veteran was treated for an injury to the low back during active service.  

3.  The evidence is at least in relative equipoise as to whether the Veteran's current low back disability is etiologically related to active service.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for a low back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, degenerative joint disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection for a low back disability.  Specifically, the Veteran contends that he injured his back when he fell off a telephone pole during active service and has experienced continuous symptoms of a low back condition since service separation.  

The Board first finds that the Veteran has a current disability.  During the June 2011 VA examination, the VA examiner noted December 2009 radiographic imaging results that revealed osteoarthritis of the lumbar spine with degenerative disc disease of L4-L5 and L5-S1; the VA examiner provided a diagnosis of multilevel degenerative joint disease and degenerative disc disease of the lumbar spine.  Similarly, during the September 2014 VA examination, the VA examiner noted contemporaneous radiographic imaging results that revealed degenerative changes of the lumbar spine; the VA examiner provided a diagnosis of degenerative arthritis of the lumbar spine.  

The Board next finds that the Veteran sustained an injury to the low back during active service.  In the January 2009 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran reported that he initially injured his back when he fell 20 feet off a telephone pole during service landing on his back with a fully loaded utility belt.  See also January 2009 VA Form 21-4176 (Report of Accidental Injury in Support of Claim for Compensation or Pension); September 2009 Statement.  A December 1971 service treatment record indicates the Veteran presented with a chief complaint of low back pain; the service clinician provided a diagnosis of a lumbosacral strain, prescribed medication as treatment, and instructed the Veteran to avoid heavy lifting.  However, the December 1971 service treatment record provides no information regarding a reported mechanism of injury or the clinician's physical examination.  

After a review of all the evidence of record, lay and medical, the Board finds the weight of the evidence to be at least in relative equipoise as to whether the Veteran's current low back disability was incurred in active service.  In this regard, the Veteran contends that he has experienced continuous symptoms of a low back disability since the initial injury in 1971.  See September 2009 Notice of Disagreement (symptoms have "persisted continuously"); September 2009 Statement (symptoms are "continuous"); July 2010 VA Form 9 (back is "chronically injured and unstable").  As the medical evidence of record documents degenerative arthritis of the lumbar spine, the theory of continuity of symptomatology is applicable in this case.  Walker, 708 F.3d 1331.  
 
As mentioned above, service treatment records reflect a December 1971 treatment for low back pain; however, service treatment records do not contain any additional complaints of or treatment for a low back disability.  An October 1973 service separation examination report documents a normal clinical evaluation of the spine with no notation of a low back injury or current complaints.  The Report of Medical History form that accompanied the October 1973 service separation examination report reflects that the Veteran indicated "NO" when asked if he ever had or currently has recurrent back pain.    

The record contains post-service work incident reports dated in 1986.  An April 1986 incident report indicates that the Veteran felt a sharp pain in his low back while getting out of his patrol car.  A subsequent April 1986 incident report indicates that the Veteran was examined by his private chiropractor, S.H., who indicated the Veteran was suffering from a pinched nerve in his low back.  A December 1986 incident report indicates that the Veteran was assigned to new patrol cars in October and November 1986, which the Veteran indicated did not fit his stature and caused increased pain.  The Veteran indicated that S.H. indicated that the new patrol car seats caused malalignment of and strain to the lumbar spine.  

The record does not contain the medical records from S.H.  According to the September 2009 Notice of Disagreement, medical records from S.H. were requested but are unavailable as they were purged when S.H. retired from active chiropractic practice.  The Veteran, however, submitted an August 2009 statement from S.H. in support of the appeal.  In his statement, S.H. indicated that he began to treat the Veteran in early 1980, and then detailed the results of his first treatment of the Veteran.  According to S.H., in 1980, the Veteran complained of severe low back pain and stiffness, which the Veteran attributed to a falling injury during active service in the early 1970s.  S.H. indicated that the Veteran reported acute episodes of severe low back pain and stiffness occurring several times a year, resulting in an inability to sit, stand, or bend without increased pain, and a disruption in the Veteran's sleep.  According to S.H., upon physical examination, the Veteran presented with: an antalgic standing posture; limited and painful lumbar range of motion in all planes; marked paraspinal spasm; and significant tenderness to palpation over the lumbosacral region.  According to S.H., the Veteran was diagnosed with chronic L5-S1 disc injury and acute lumbar subluxation, and was treated with spinal manipulation, ice, and exercise, which reduced the Veteran's symptoms to his pre-acute level.  S.H. further indicated that he treated the Veteran several times a year for the subsequent eight years.  Finally, S.H. opined that the Veteran's "symptoms were consistent with a lumbar disc injury/subluxation.  After initial injury the symptoms will classically wax and wane throughout the patients [sic] life."  

The record contains treatment records dated from 1985 to the present from Dr. M.C., the Veteran's private physician.  A February 1994 treatment record indicates that the Veteran has a history of Reiter's syndrome (reactive arthritis) for the past 15 years manifested by recurring conjunctivitis and aphthous ulcers, but the Veteran denied any history of recent arthritis.  A November 1995 treatment records indicates the Veteran denied any back pain.  A November 1996 treatment record indicates that the Veteran's Reiter's syndrome is manifested by recurring conjunctivitis, stomatitis, urethritis, and mild arthritis.  A December 1997 treatment record indicates the Veteran continues to experience recurring aphthous ulcers related to Reiter's syndrome, but denied any arthralgias.  A December 1998 treatment record indicates that the Veteran has a history of Reiter's syndrome with chronic recurring oropharyngeal ulcers and occasional low back pain.  A December 2001 treatment record indicates that the Veteran has a history of Reiter's syndrome with no history of arthralgias or back pain.  A December 2003 treatment record indicates that the Veteran reported chronic low back pain that is aggravated by golf, but relieved with chiropractic treatment.  A December 2008 treatment record indicates the Veteran has occasional low back pain for which he seeks chiropractic treatment.  

The record also contains an August 2009 statement from M.C. that indicated the Veteran has been a patient of his for 24 years, and "[a]s long as I have known [the Veteran], he's had chronic lower back pain."  While this August 2009 opinion provides support to the Veteran's contentions of continuity of symptomatology since as early as 1985, this statement provides no indication of etiology of the Veteran's low back disability or any indication of a relationship to active service.  

The record contains chiropractic treatment records dated from 1989 to 2006 from the S.C., a private chiropractic clinic (the treating chiropractor's name was not identified).  A June 1989 Patient Interview Report indicates that the Veteran reported a history of chronic low back pain that "needs occasional care."  The June 1989 record further reflects that the Veteran reported that in 1972 he "fell off telephone poll [sic], slid down [and] landed on butt."  Collectively, these treatment records reflect continual complaints of and treatment for low back pain, averaging approximately a few episodes per year across the entire period from 1989 until 2006.  

The record contains chiropractic treatment records dated in 2007 from J.K., another private chiropractor.  An October 2007 treatment record indicates that the Veteran reported mild low back pain of five days' duration, but has received chiropractic treatment sporadically for 25 years.  

The Veteran submitted an August 2009 statement from his wife.  The Veteran's wife indicated that she met the Veteran in 1979, and since that time, she has known the Veteran to suffer from constant low back pain.  She further indicates that the Veteran has always related the source of his low back pain to the fall off of a telephone pole during active service.  

In a September 2009 statement, the Veteran indicated that following the fall off the telephone pole in 1971 he continued to have "regular back pain and spasms throughout the remainder of [his] service time," which he did not report to any service clinicians.  The Veteran indicated that he did not want to appear weak to his fellow servicemen, and instead took over-the-counter medication and worked through the pain.  The Veteran also indicated that he did not mention his low back pain during the October 1973 service separation examination because he feared he would not be allowed to complete his discharge as scheduled.  See also July 2010 VA Form 9.  Finally, the Veteran indicated that he continued to experience low back pain and spasm following service, despite the fact that he did not seek treatment for his complaints until 1980.  In the July 2010 VA Form 9, the Veteran indicated that he did not seek treatment until 1980 because he did not have medical insurance and was even unaware of chiropractic care as a possible treatment for his low back complaints.  

The Veteran was afforded a VA examination in June 2011, at which time the Veteran indicated his contentions that his low back pain began following the fall in 1971 and has been persistent ever since.  Following examination, the VA examiner provided a diagnosis of multilevel degenerative joint and disc disease of the lumbar spine.  The VA examiner then opined that the Veteran's low back condition is "at least as likely as not that the claimed condition is the same as or is a result of the lumbosacral strain shown during active duty."  However, as rationale, the VA examiner identified the single in-service treatment record and no documented treatments for a low back condition until ten years following the 1971 fall, "by which time [the Veteran] was working as a police officer which required physical work."  The VA examiner also identified as significant: a traumatic fall off a roof, "though back pain was not mentioned"; the Veteran being an active golfer; and the Veteran's additional physical work as an emergency planner.  The VA examiner then concluded that "in the absence of documented treatments for the claimed condition till 10 [years] later, it is as likely as not that his current low back condition is the same as lumbosacral strain shown in service."  

In light of the apparently inconsistent VA opinion, the RO sought clarification from the June 2011 VA examiner.  In a June 2011 email correspondence, the VA examiner clarified her opinion to reflect a less likely than not probability of a relationship between the Veteran's low back disability and active service.  Specifically, the VA examiner modified her two opinions by replacing the words "at least" with the word "less" to arrive at the amended opinions: "it is less as [sic] likely as not that the claimed condition is the same as or is a result of the lumbosacral strain shown during active duty" and "it is less as [sic] likely as not that his current low back condition is the same as lumbosacral strain shown in service."  

In an October 2012 Remand, the Board found the June 2011 VA opinions to be insufficient.  First, the Board noted the inconsistencies between the VA examiner's first opinion and the modified opinion.  Second, the Board noted that the VA examiner based her opinions on the lack of documented treatment for low back complaints in the ten years subsequent to the reported initial injury in 1971.  Instead, the Board found the VA examiner did not consider the Veteran's competent lay statements of continuous symptoms, and therefore, found the VA examiner's opinions to be based on inadequate rationale.  The Board requested an addendum medical opinion in which the VA examiner was specifically asked to consider the Veteran's statements that he had continuous symptoms during the intervening years despite not seeking treatment during that time.  

In a November 2012 addendum medical opinion, the June 2011 VA examiner indicated that the Veteran sought treatment in-service on one occasion, but there was no further documentation of complaints or treatment, and there was no indication of an injury or its severity.  The VA examiner also noted that the Veteran did not seek treatment for his low back condition until the early 1980s; however, the VA examiner also noted the August 2009 letter from S.H. which indicated the Veteran attributed the onset of symptoms to the 1971 in-service injury.  The VA examiner also noted the 1981 fall off the roof that was severe enough to cause a fracture to the wrist and a heel injury, as well as the Veteran's 22 years as a police officer following service, "which would have been less likely if he had a low back condition to start with."  In conclusion, the VA examiner opined that "it is less as [sic] likely as not that [the Veteran's] current low back condition is the same as was incurred in service."  

In a July 2014 Remand, the Board again found the VA examiner's opinion to be insufficient.  First, the Board found that the VA examiner relied, at least in part, on the absence of documented treatment for a low back condition until the early 1980s to conclude there was no relationship between the Veteran's low back condition and his military service.  Second, the Board found that the VA examiner surmised that the 1981 fall off the roof precipitated the treatment from S.H. in the early 1980s; however, the Board noted the evidence actually suggested the Veteran sought treatment from S.H. in 1980, prior to the fall in 1981.  Accordingly, the Board found the VA examiner's opinion to be based on an inadequate rationale, and requested a supplemental medical opinion.  The Board again requested the VA examiner to specifically consider the Veteran's statements of continuous symptoms since the reported 1971 initial injury, and advised the VA examiner that the mere absence of documented treatment prior to 1980 is not dispositive on the issue of a relationship to the Veteran's military service.  The Board also specifically directed the VA examiner to consider four pieces of evidence, including the August 2009 statement from S.H. that indicated symptoms of a low back condition predated the 1981 fall, were consistent with a lumbar disc injury/subluxation, and would wax and wane throughout the Veteran's life.  

The Veteran was afforded a new VA examination in September 2014.  The VA examiner noted the Veteran's reports of the initial injury as the fall off the telephone pole in 1971, and the Veteran's contentions that his "lower back pain has been the same for 44 years, with movement limitation, more stiffness and pain."  The VA examiner also noted the recurrent chiropractic treatment since 1980, occurring on an average of every three to four months.  Following examination, the VA examiner opined that "it is not at least as likely as not that the current lower back condition is related to the alleged back condition during active duty."  As rationale, the VA examiner indicated that the Veteran's current lower back condition is related to aging.  The VA examiner further explained that the Veteran was diagnosed with a lumbar strain in 1971, symptoms and limitations related to the lower back were denied in the October 1973 separation examination, and the October 1973 clinical examination was negative for any lower back issues.  

In a January 2015 Remand, the Board again found the VA examiner's opinion to be insufficient.  First, the Board found that the September 2014 VA examiner did not provide any explanation to arrive at the conclusion that the Veteran's current condition is the result of aging.  Second, the Board found the VA examiner did not consider the Veteran's statements of continuous symptoms since the reported initial injury.  Finally, the Board found the VA examiner failed to consider the August 2009 statement from S.H. as instructed in the July 2014 Remand.  The Board also noted that it is unclear whether S.H.'s statement constituted an etiological opinion regarding the Veteran's low back condition, or even reliable medical evidence as it was based on treatment that occurred several decades before the letter was written.  Therefore, the Board requested an addendum opinion from the September 2014 VA examiner to specifically address the significance of the Veteran's in-service injury in relation to his current symptoms, the August 2009 letter from S.H., as both an etiological opinion and as reliable medical evidence, and the Veteran's statements, as indications of continuous symptoms since the reported 1971 fall.  

In a February 2015 supplemental VA opinion, the VA examiner indicated that typical symptoms of a lumbosacral strain include pain and spasm that are localized to the paraspinal musculature, but do not include structural deformities, a generalized central back pain, or neurological symptoms.  The VA examiner indicated that the service treatment records did not reflect any structural deformities, suggesting the initial injury was limited to a sprain or strain injury.  The VA examiner then opined as to the August 2009 letter from S.H. indicating that "without objective evidence of structural deformities of the spine in 1971, to associate symptoms for diagnoses found years later is resorting to speculation."  In conclusion, the VA examiner opined that "it is not as least as likely as not (50 percent probability or more) that the Veteran's current lower back disorder was incurred in or aggravated by the December 1971 in-service injury, or was otherwise due to an event or incident in service."  As rationale, the VA examiner indicated the Veteran's "current lower back condition is degenerative (related to aging).  [The Veteran] was diagnosed with a lumbar strain in 1971.  Symptoms and problems related to low back were denied in Separation Exam, and said physical exam was negative for lower back issues."  

The Board again finds the VA opinion to be insufficient.  First, the VA examiner provided no rationale as to his opinion that the August 2009 letter from S.H. is speculative in nature.  Second, the VA examiner provided no additional rationale as to his opinion that the Veteran's current condition is related to aging.  Third, the VA examiner did not address the Veteran's statements of continuous symptoms since the reported initial injury in 1971.  The VA examiner again relied on the lack of documented complaints of and treatment for a low back condition to conclude that there is no relationship between the Veteran's current low back disability and his military service.  Instead, the VA examiner indicated that the Veteran denied symptoms and limitations during the October 1973 service separation examination, and that examination resulted in no abnormal findings related to the lower back.  Despite specific instructions in the January 2015 Remand to discuss the Veteran's statements of continuous symptoms and to incorporate the Veteran's statements into the VA examiner's opinion or rationale, the VA examiner did not mention any of the Veteran's lay contentions.  

To summarize the relevant medical evidence of record, evidence that weighs against a relationship between the Veteran's current low back disability and his military service is contained in the service treatment records, two VA examinations, and two VA supplemental medical opinions.  While the service treatment records contain a single treatment for low back pain, there is no notation of a mechanism of injury or physical examination.  Additionally, there is no documentation of further complaints of or treatment for a low back condition, and the October 1973 service separation examination report reflect a normal spinal examination with no complaints reported by the Veteran.  The June 2011 and September 2014 VA examinations resulted in negative etiological opinions.  Likewise, the supplemental opinions obtained in November 2012 and February 2015 were also against the Veteran's claim.  However, in each instance, the Board has found the VA opinions to be based on an inadequate rationale as they did not consider or discuss the Veteran's competent lay statements regarding continuous low back symptoms since service.  
Medical evidence that weighs in favor of a relationship between the Veteran's current low back disability and his military service is contained in several private treatment records and opinions.  Treatment records and a statement from M.C. reflect the Veteran's history of low back pain as early as 1985 and occasionally link his low back pain to the Veteran's diagnosis of Reiter's syndrome.  However, these records do not provide any indication of a relationship to military service.  Treatment records from J.K. reflect the Veteran's recurrent chiropractic treatment as beginning in the early 1980s, but do not provide any indication of a relationship to military service.  

Treatment records from the S.C. reflect the Veteran's recurrent episodes of low back pain since as early as 1989.  These treatment records also specifically include a June 1989 Patient Interview Report form that reflects the Veteran's contentions that he has experienced recurrent low back since falling off a telephone pole during active service.  While these records do not contain any medical opinions as to the etiology of the Veteran's low back disability, the June 1989 Patient Interview Report form provides support to the Veteran's contentions that he has experienced continuous symptoms since service.  

The August 2009 statement from S.H. provides detailed information about a single examination of the Veteran that occurred in 1980 and purports to relate the Veteran's symptoms to the reported 1971 in-service fall injury.  In the January 2015 Remand, the Board questioned the reliability of the August 2009 statement given the length of time between the 1980 examination and the 2009 recitation of the examination.  As noted above, S.H.'s treatment records are unavailable because they were purged when S.H. retired from clinical practice.  Moreover, the Board also questioned whether the letter from S.H. served as an etiological opinion at all, as S.H. does not specifically relate the Veteran's presentation in 1980 to the reported in-service fall.  While S.H.'s opinion notes the Veteran's report of the onset of low back pain to the 1971 fall, S.H. notes that the Veteran's presentation in 1980 was consistent with a lumbar disc injury/subluxation, not a lumbosacral strain, as was diagnosed in 1971.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In review of the conflicting medical opinions of record, the Board finds a lack of strong, well-reasoned etiological opinions supported by the evidence of record.  The VA opinions of record, all of which are against the Veteran's claim, were offered following an interview with the Veteran, review of the Veteran's service and post-service medical records, and physical examination of the Veteran.  However, in each instance, the VA examiner did not address or consider the Veteran's competent contentions of continuous symptoms since service.  Instead, all four opinions relied, at least in part, on the normal service separation examination report and the absence of documented treatment until 1980, almost 10 years after the reported initial injury.  As such, the Board has found these opinions to be unsupported by a sufficient rationale.  Likewise, the Veteran's private medical records and opinions provide little, if any, evidence regarding etiology of the Veteran's low back disability.  The private medical evidence documents recurrent episodes of low back pain since as early as 1980 and document the Veteran's contentions of recurrent low back pain since 1971.  However, only one opinion, authored 29 years following the initial examination and 21 years following the cessation of treatment, purports to relate the Veteran's continual complaints to the reported 1971 in-service fall.  Given the intervening length of time and the lack of availability of the original 1980 medical records, the Board is unable to fully determine the probative value of this private opinion.  

The remaining evidence of record is lay statements provided by the Veteran and his wife.  As indicated above, the August 2009 statement from the Veteran's wife indicates her first-hand knowledge of the Veteran experiencing low back pain since they met in 1979.  She further explained that since 1979 the Veteran has always related his recurrent low back pain to the reported in-service fall in 1971.  The Board finds the Veteran competent to report that in service and continuing since service he experienced continual low back pain and stiffness, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  Moreover, the Board finds the Veteran's contentions credible as his reports of chronic recurrent low back pain have been documented in various sources contained in the record.  The finding that the Veteran had symptoms associated with low back disability since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  The diagnosis of lumbosacral strain in service, together with the Veteran's lay contentions that are documented in multiple sources, tend to show that the Veteran's current low back disability had its onset during service, that is, shows that the low back disability was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


